Citation Nr: 1317842	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  09-05 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected sleep apnea and service-connected hypertension.

2.  Entitlement to service connection for a visual disorder, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for recurrent urinary urgency, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 2002.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the case was subsequently transferred to the RO in Atlanta, Georgia.

In January 2013, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), for further development.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records, dated from February 2007 to December 2012, that are pertinent to the present appeal.

As noted in the January 2013 remand, the issue of entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand.  However, another remand is necessary to obtain clarifying medical opinions.

As discussed in the January 2013 remand, a review of the evidence within the claims file shows elevated glucose readings during service in June 2001 and within one year after his separation from service in January 2003.  See QTC examination laboratory reports dated in June 2001 and January 2003.  While the Veteran was not diagnosed with diabetes mellitus until March 2006, he contends that he had symptoms of diabetes mellitus during service and within one year following service.  

Alternatively, the Veteran contends that his diabetes mellitus was caused or aggravated by his service-connected sleep apnea and/or hypertension.  At the February 2012 hearing, he submitted evidence that suggests that there may be a relationship between the diabetes mellitus and sleep apnea or hypertension.

The Veteran was afforded VA examinations in January 2013 that addressed his claims for service connection; however, the examiners did not address specific evidence within their reports.  Specifically, the VA examiner who conducted the January 2013 VA diabetes mellitus examination did not acknowledge the Veteran's reported symptoms during service, including excessive thirst, excessive urination, and blurred vision.  As noted in the January 2013 remand directives, the Veteran is competent to attest to observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.).  The examiner was requested to provide a fully reasoned explanation if there was a medical basis to support or doubt the history provided by the Veteran.  Additionally, while the examiner noted the glucose findings in the June 2001 service treatment note, he did not address the handwritten note at the bottom of the laboratory report that suggested that the Veteran would be susceptible to diabetes in the future.  Therefore, on remand, the examiner should provide medical opinion and specifically address such evidence.

With respect to the January 2013 VA eye examination, the examiner did not address the conflicting evidence of record as to whether the Veteran has diabetic retinopathy.  In this regard, a June 2006 VA ophthalmology diabetic retinopathy surveillance consultation note revealed a diagnosis of mild non-proliferative retinopathy following a funduscopic examination.  Additionally, in a March 2007 medical opinion, a VA physician opined that the Veteran's mild non-proliferative retinopathy was "directly due to diabetes mellitus."  However, the January 2013 VA examiner opined that the Veteran had an eye condition "other than diabetic retinopathy," yet he failed to identify the condition.  Therefore, on remand, the examiner should identify all current eye disorders, and for each diagnosis identified, he or she should provide an opinion as to whether that disorder is related to service or secondary to diabetes mellitus.

Finally, in the January 2013 VA urinary tract examination, the examiner noted that there were no pertinent complaints in the service treatment records; however, a March 2001 service treatment note included a finding indicating possible polyuria.  Therefore, on remand, the examiner should identify all current diagnoses and provide an etiological opinion for each diagnosis identified.  He or she should also specifically address the March 2001 service treatment note in the opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a clarifying medical opinion from the VA examiner who conducted the January 2013 VA diabetes mellitus examination, or, if he is not available, from an appropriate clinician.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  The examiner is requested to address the Veteran's reported symptoms during service, including excessive thirst, excessive urination, and blurred vision.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that there is evidence showing that the Veteran had elevated glucose readings in service in June 2001 and within one year thereafter in January 2003.  The examiner is requested to address this evidence, including the handwritten note on the June 2001 laboratory report suggesting that the Veteran would be susceptible to diabetes in the future.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has diabetes mellitus that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service, including elevated glucose readings therein.  If not, he or she should state whether it is at least as likely as not that the Veteran has diabetes mellitus that is either caused by or permanently aggravated by his service-connected sleep apnea and/or service-connected hypertension.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

If further examination of the Veteran is required to provide answers to these questions, the Veteran should be rescheduled for further examinations, tests, or studies, as appropriate.  If consultations with other VA clinicians are deemed necessary to answer these questions, such consultations should be undertaken.

2.   The RO/AMC should obtain a clarifying medical opinion from the VA examiner who conducted the January 2013 VA eye examination, or, if he is not available, from an appropriate clinician.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should be noted that a June 2006 VA ophthalmology diabetic retinopathy surveillance consultation note revealed a diagnosis of mild non-proliferative retinopathy following a funduscopic examination.  Additionally, in a March 2007 medical opinion, a VA physician opined that the Veteran's mild non-proliferative retinopathy was "directly due to diabetes mellitus." The examiner is requested to address this evidence in his or her opinion.

The examiner should identify all current visual disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  If not, he or she should state whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by his diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

If further examination of the Veteran is required to provide answers to these questions, the Veteran should be rescheduled for further examinations, tests, or studies, as appropriate.  If consultations with other VA clinicians are deemed necessary to answer these questions, such consultations should be undertaken.

3.  The RO/AMC should obtain a clarifying medical opinion from the VA examiner who conducted the January 2013 VA urinary tract examination, or, if he is not available, from an appropriate clinician.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should be noted that a March 2001 service treatment note indicated possible polyuria.  The examiner is requested to address this evidence in his or her opinion.

The examiner should identify all current urinary disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  If not, he or she should state whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by his diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

If further examination of the Veteran is required to provide answers to these questions, the Veteran should be rescheduled for further examinations, tests, or studies, as appropriate.  If consultations with other VA clinicians are deemed necessary to answer these questions, such consultations should be undertaken.

4.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant unless he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

